888 F.2d 131
Unpublished Disposition
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.

Timothy WATTS, Plaintiff-Appellant,v.Bob FLEMMING, Kent Ward, Ron Ward, Teri Blankenbaker andJohn Grill, Defendants-Appellees.Timothy WATTS, Plaintiff-Appellant,v.Manfred MAASS, Sid Coleman, Steve Gassner, Carl Beals andDebie Martin, Defendants-Appellees.Timothy WATTS, Plaintiff-Appellant,v.Manfred MAASS, Sid Coleman, Steve Gassner, Carl Beals andDebie Martin, Defendants-Appellees.
Nos. 88-3954, 88-3955 and 88-3956.
United States Court of Appeals, Ninth Circuit.
Submitted July 25, 1989.*Decided Oct. 11, 1989.
Before BROWNING, KOZINSKI and RYMER, Circuit Judges.


1
Memorandum**


2
Dismissal for lack of prosecution was warranted as plaintiff failed to heed repeated orders to submit a narrative statement and to show cause why dismissal would not be appropriate.  The absence of "exceptional circumstances" justified the district court's denial of plaintiff's motions for appointment of counsel under 28 U.S.C. Sec. 1915(d) (1982).    Wilborn v. Escalderon, 789 F.2d 1328, 1330-31 (9th Cir.1986).  The district court did not abuse its discretion by failing to find voluntary counsel to represent plaintiff.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-30